LEE, J. CAIL, Associate Judge.
This is an appeal and cross appeal from a final judgment of dissolution of marriage. The issues are those common to contested domestic relations cases involving relatively long term marriages, and are presented in five points, as raised by the appellant and responded to by appellee, as follows:
Point I Permanent periodic alimony
Point II Rehabilitative alimony
Point III Lump sum alimony
Point IV Child support
Point V Use and occupancy of marital domicile
The trial court’s resolution and disposition of Points IV and V appear to fall well within the exercise of sound judicial discretion, and accordingly, we affirm.
*1108However, as to Points I, II and III, which may be dealt with together, we believe that the court’s determination constituted an abuse of discretion, and we therefore reverse. The wife/appellant contends, and we agree, that she is entitled to a greater amount of periodic alimony than that originally awarded by the trial court and that such award should be permanent, rather than rehabilitative. The record clearly reveals that the parties enjoyed a relatively high standard of living over a number of years. The husband/appellee earns, and for a considerable period of time past has earned, a substantial income. The professional training and experience, employment history and educational background of the wife/appellant are extremely limited as they relate to her earning capability. For these and other reasons disclosed by the evidence, we believe that the wife/appellant is not a proper subject for rehabilitative alimony; that the permanent alimony awarded to the wife is inconsistent with her prior standard of living, less than she realistically needs and also less than the husband/appellee is able to pay. In addition we believe the award of lump sum alimony should not be restricted to the husband’s bonus.
Accordingly, the final judgment herein appealed is modified as follows:
1. The award of rehabilitative alimony is vacated as of the date of this opinion.
2. The award of periodic alimony is increased to $2,000.00 per month as of the date of the opinion.
3. The award of lump sum alimony shall be paid at the rate of $15,000.00 per year until fully paid; it shall not be restricted to the husband’s annual bonus and it shall not terminate sooner in the event of the husband’s death.
DOWNEY and LETTS, JJ., concur.